000\]0\£)1-|§03[\.)»-¢

NNNNNNNN>-ll-*>-l»-\>-A»_\»-»-\»_a»-\
\]O\U`l-PUJN'_‘O\COO\]O\(JI-PWN'_‘O

CaSe 2218-CV-00224-RSL DOCument 33 Filed 01/08/19 Page l Of 11

HONORABLE ROBERT S. LASNIK

lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SEATTLE PACIFIC INDUSTRIES, INC_ CiVil ACtiOn NO.Z lS-CV-224-RSL
Plai“tiff’ sTIPULATED PROTECTIVE 0RDER
V‘ NOTING DATE: January 8, 2019

S3 HOLDING LLC and OLIVIA MILLER, INC.

Defendants.

 

 

 

 

This Stipulated Protective Order contains all of the content of the current Model
Stipulated Protective Order (2018) and adding a description of specific types of confidential
material in paragraph 2 below.

l. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or

' private information for which special protection may be warranted. Accordingly, the parties

hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
parties acknowledge that this agreement is consistent with LCR 26(c). lt does not confer
blanket protection on all disclosures or responses to discovery, the protection it affords from
public disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively

entitle parties to file confidential information under seal.

STIPULATED PROTECTIVE ORDER SEED lNTELLEcTuAL PROPERTY LAW GRouP LLP
. . . 701 FlFrH AvENuE. SulTE 5400
C1v11 Actlon No. lS-cv-224-RSL .............................. l SEATTLE, WASH|NGTON 98104_7092

(206) 622-4900

 

\ooo\lc\u\-l>wx\.)._.

)_\»-ld-¢)_l)_a)-lr-l)-\»_n>-l
\QOQ\]O\L)l-PWN’_‘C

20
21

22

23
24
25
26
27

 

 

 

 

Case 2:18-cv-00224-RSL Document 33 Filed 01/08/19 Page 2 of 11

2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged: confidential sales and other financial information; internal
communications concerning confidential business matters; and customer lists.
3- §M

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any
testimony, conversations, or presentations by parties or their counsel that might reveal
confidential material. l

However, the protections conferred by this agreement do not cover information that is
in the public domain or becomes part of the public domain through trial or otherwise.
4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is
disclosed or produced by another party or by a non-party in connection with this case only for
prosecuting, defending, or attempting to settle this litigation Confidential material may be
disclosed only to the categories of persons and under the conditions described in this
agreement Confidential material must be stored and maintained by a receiving party at a
location and in a secure manner that ensures that access is limited to the persons authorized
under this agreement

4.2 Disclosure of “CONFIDENTIAL” Infonnation or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as

employees of counsel to whom it is reasonably necessary to disclose the information for this

litigation;

STIPULATED PROTECTIVE ORDER SEED lNTELLEcTuAL PRoPERTY LAW GRouP LLP
. . . 701 FlFrH AvENuE, SulTE 5400

C1v11 Actlon No. 18-cv-224-RSL .............................. 2 SEATTLE| WASH|NGTON 98104_7092

(206) 622-4900

 

\OOQ\IO\Ul-I>L)JN»-\

NNN\\J[\)NNI\)v-l)-\>_¢\-a>-l»->-\>-¢»_a>-l
\lO\'JI-PWN*-‘O\OQ°\]C\UI->Wl\)*_‘©

 

 

Case 2318-cv-00224-RSL Document 33 Filed 01/08/19 Page 3 of 11

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes Only and is so
designated;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication
of confidential material, provided that counsel for the party retaining the copy or imaging
service instructs the service not to disclose any confidential material to third parties and to
immediately return all originals and copies of any confidential material;

(f`) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court.
Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential
material must be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this agreement;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information

4.3 Filing Confidential Material. Bef`ore filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating
party in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
party will remove the confidential designation, whether the document can be redacted, or
whether a motion to seal or stipulation and proposed order is warranted. During the meet and

confer process, the designating party must identify the basis for sealing the specific confidential

STIPULATED PROTECTIVE ORDER SEED lNTELLECTuAL PROPERTY LAW GRouP LLP
. . . 701 FlFrH AvENuE, SulTE 5400
C1v11 Action No. 18-cv-224-RSL .............................. 3 SEATTLE,WASH[NGTON 98104_7092

(206) 622-4900

 

C>\OCO\]O\Ul-I>DJN>-*

NNNNN[\)NN)-\>-\)-¢»_¢»_->-r-¢»-I»-a>-\
\lo\(-ll-l>W[\J>-*O\OOQ\]O\§JI-PUJN)-l

 

 

Case 2:18-cv-00224-RSL Document 33 Filed 01/08/19 Page 4 of 11

information at issue, and the filing party shall include this basis in its motion to seal, along with
any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the
procedures that must be followed and the standards that will be applied when a party seeks
permission from the court to file material under seal. A party who seeks to maintain the
confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),
even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result
in the motion to seal being denied, in accordance with the strong presumption of public access
to the Court’s files.

5. DESIGNATING PROTECTED MATERIAL

5.l Exercise of Restraint and Care in Designating Material for Protection. Each
party or non-party that designates information or items for protection under this agreement
must take care to limit any such designation to specific material that qualifies under the
appropriate standards. The designating party must designate for protection only those parts of
material, documents, items, or oral or written communications that qualify, so that other
portions of the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiany within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation.

5.2 Manner and Timino of Designations. Except as otherwise provided in this

agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

STIPULATED PROTECTIVE ORDER SEED lNTELLEcTuAL PRoPERTY LAW GRouP LLP
. . . 701 FIFrH AvENuE, SulTE 5400
C1v11 Actlon No. 18-cv-224-RSL ..... ; ........................ 4 SEATTLE, WASH|NGTON 98104_7092

(206) 622-4900

 

-ldb~)[\)

\OOO\IC\U'|

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-00224-RSL Document 33 Filed 01/08/19 Page 5 of 11

ordered, disclosure or discovery material that qualifies for protection under this agreement
must be clearly so designated before or when the material is disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material. If only a portion or portions of the material on a page qualifies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimonv given in deposition or in other pretrial proceedings: the
parties and any participating non-parties must identify on the record, during the deposition or
other pretrial proceeding, all protected testimony, without prejudice to their right to so
designate other testimony after reviewing the transcript. Any party or non-party may, within
fifteen days after receiving the transcript of the deposition or other pretrial proceeding,
designate portions of the transcript, or exhibits thereto, as confidential. If a party or non-party
desires to protect confidential information at trial, the issue should be addressed during the pre-
trial conference.

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the
word “CONFIDENTIAL” If only a portion or portions of the information or item warrant
protection, the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

STIPULATED PROTECTIVE ORDER SEED lNTELLEcTuAL PRoPERTY LAW GRouP LLP
. . . 701 FlFrH AvENuE, SulTE 5400
C1v11 Actlon No. 18-cv-224-RSL .............................. 5 SEATTLE, WASH|NGTON 98104_7092

(206) 622-4900

 

\000\]0\(.!\-|>1.»1\))-¢

[\_)[\)[\)NNN[\)N)-\>-a)-¢»-\>_a>-r»-»-\»_\)-l
\lG\U\-|>L)JN'-‘O\DOQ\IO\UI-I>L»JN'-*O

 

 

 

 

 

Case 2:18-cv-00224-RSL Document 33 Filed 01/08/19 Page 6 of 11

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not Waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or
in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action.
The certification must list the date, manner, and participants to the conference A good faith
effort to confer requires a face-to-face meeting or a telephone conference

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule S(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party, Frivolous challenges, and
those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
burdens on other parties) may expose the challenging party to sanctions. All parties shall
continue to maintain the material in question as confidential until the court rules on the

challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

` LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this action as

“CONFIDENTIAL,” that party must:

STIPULATED PROTECTIVE ORDER SEED lNTELLEcTuAL PRoPERTY LAW GRouP LLP
- - ~ 701 FlFrH AvENuE, SulTE 5400
C1v11 Action No. 18-cv-224-RSL .............................. 6 SEATTLE| WASH|NGTON 98104_7092

(206) 622-4900

 

 

\COO\]O\Ul-|>L)JN»-

NNNNNN[\)|\)»-l)-¢)-»>-¢»_l»-»-»»-\»_->-*
\lO\Ul-l>U->l\)'-‘O\OOO\\Q\U\-|>WN»-‘O

 

 

 

 

Case 2:18-cv-00224-RSL Document 33 Filed 01/08/19 Page 7 of 11

(a) promptly notify the designating party in writing and include a copy of
the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the designating party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed
confidential material to any person or in any circumstance not authorized under this agreement
the receiving party must immediately (a) notify in writing the designating party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of` the
protected material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this agreement and (d) request that such person or persons execute the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

' MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify Whatever procedure may be established in an e-discovery
order or agreement that provides for production Without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

10. NON TERMINATION AND RETURN OF DOCUMENTS
Within 60 days after the termination of this action, including all appeals, each receiving

party must return all confidential material to the producing party, including all copies, extracts

STIPULATED PROTECTIVE ORDER SEED lNTELLEcTuAL PRoPERTY LAw GRouP LLP
- ~ - 701 FlF'rH AvENuE, SulTE 5400
C1v11 Actlon No. 18-cv-224-RSL .............................. 7 SEATTLE’ WASH|NGTON 98104_7092

(206) 622-4900

 

COO\]O\Ul-IRDJNH

[\JNNNNNNN»-d>-\»-¢»-~»-»-¢>-l)-a»_¢>-
\lo\LhJ>WN'-‘O\OOO\]O\LI|-§WN*_‘O

 

Case 2:18-cv-00224-RSL Document 33 Filed 01/08/19 Page 8 of 11

and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
destruction

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
' documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product and consultant and expert
work product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH CGUNSEL OF REC()RD
This 8th day of January, 2019.

 

 

 

' Zarin & Associates, P.C. Seed IP Law Group LLP
By: /s/Scott Zarin By: /s/ Marc C. Levv
Scott Zarin, WSBA No. 24074 Marc C. Levy, WSBA No. 19203
244 West 102nd Street, #3B Thomas A. Shewmake, WSBA No. 50765
New York, NY 10025 701 Fifth Ave., Suite 5400
(212) 580-3131 Seattle, WA 98104

scottzarin@copyrightrademarkcounsel.com (206) 622'4900
l marcl@seedip.com

Attomeys for Defendants S3 Holding LLC tomshewmake@seedip_com
and Olivia Miller, Inc.
Attomeys for Plaintiff
Seattle Pacific Industries, Inc.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

IT IS FURTI-[ER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
any documents in this proceeding shall not, for the purposes of this proceeding or any other

federal or state proceeding, constitute a waiver by the producing party of any privilege

STIPULATED PROTECTIVE ORDER SEED INTELLE<:TuAL PR<>PERTY LAW GRouP LLP
. . . 701 FlFrH AvENuE, SulTE 5400
C1v11 Action No. 18-cv-224-RSL .............................. 8 SEATTLE, WASH|NGTON 98104_7092

(206) 622-4900

 

 

\OO°\IO\UI-I>WN'-‘

NN\\)NNN[\)I\))-\)~»-l)-a»_\»_)»-\)-)--»-\
\lO\Ul-§~UJ|\J*-*C\DOQ\]O\U\-PUJNHC

 

 

 

Case 2:18-cv-00224-RSL Document 33 Filed 01/08/19 Page 9 of ll

applicable to those documents, including the attorney-client privilege, attorney work-product

protection, or any other privilege or protection recognized by law.

DATED: FM. io.`wiq

M;M

Honorable Robert S. Lasnik
UNITED STATES DIS”[RICT JUDGE

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of
[print or type fiJll address], declare under penalty

 

of perjury that I have read in its entirety and understand the Stipulated Protective Order that
was issued by the United States District Court for the Western District of Washington on

[date] in the case of Seattle Pacific Industries, Inc. v. S$ Holding LLC
and Olivia Miller, Inc., Case No. 18-cv-224-RSL. I agree to comply with and to be bound by
all the terms of this Stipulated Protective Order and I understand and acknowledge that failure
to so comply could expose me to sanctions and punishment in the nature of contempt l
solemnly promise that I will not disclose in any manner any information or item that is subject
to this Stipulated Protective Order to any person or entity except in strict compliance with the

provisions of this Order.

STIPULATED PROTECTIVE ORDER SEED |NTELLEcTuAL PRoPERTv LAW GRouP LLP
~ ' - 701 FlFTH AvENuE, SulTE 5400
C1v11 Actlon No. 18-cv-224-RSL .............................. 9 SEATTLE’ WASH|NGTON 98104_7092

(206) 622-4900

 

-PL»JN

\OOO\]O’\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:18-cv-00224-RSL Document 33 Filed 01/08/19 Page 10 of 11

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action

Date:

 

City and State where sworn and signed:

 

Printed name:

 

 

 

Signature:
|
STIPULATED PROTECTIVE ORDER SEED lNTELLEcTuAL PRoPERTY LAw GRouP LLP
- - ~ 701 Fu-rH AvENuE, SulTE 5400
C1v11 Actlon No. 18-cv-224-RSL ............................ 10 SEATTLE, WASH|NGTON 98104_7092
(206) 622-4900

 

 

